

117 HRES 440 IH: Commending Lithuania for refusing to ratify the European Union’s Political Dialogue and Cooperation Agreement with Cuba.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 440IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Ms. Malliotakis (for herself, Mr. Gimenez, and Ms. Salazar) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommending Lithuania for refusing to ratify the European Union’s Political Dialogue and Cooperation Agreement with Cuba.Whereas Lithuania and the United States have a three-decade-long special relationship built on shared values, prevailing trust, and a fundamental respect for democracy;Whereas the United States-European Union relationship is, as stated by the European Commission, built on values of human dignity, individual rights and democratic principles …;Whereas the European Union signed the Political Dialogue and Cooperation Agreement (PDCA) with the Government of Cuba in 2016, to consolidate and strengthen links between the parties in the areas of political dialogue, cooperation and trade, on the basis of mutual respect, reciprocity, common interest and respect for their sovereignty;Whereas the Communist Government of Cuba has mobilized a regime of censorship, detention, torture, and murder of political opponents, repression of prodemocracy efforts, and unparalleled restrictions on movement and emigration;Whereas the latest wave of repression has targeted the free speech, artistic San Isidro Movement, whose leader, Luis Manuel Otero Alcántara, is currently isolated and under police control in a hospital in Havana; Whereas cooperative agreements between Western states and the Government of Cuba legitimize corruption, political repression, and a segregating and suppressive economic system while undermining prodemocracy efforts on the ground in Cuba, Venezuela, and elsewhere; andWhereas Lithuania is the only European Union member state which has refused to ratify the PDCA on account of its demerits: Now, therefore, be itThat the House of Representatives—(1)strongly commends Lithuania for standing with Cuba’s human rights activists by refusing to ratify the Political Dialogue and Cooperation Agreement (PDCA);(2)calls on other European Union members to follow in the footsteps of Lithuania and annul their ratification of the PDCA in the course of its ongoing provisional implementation;(3)takes pride in the special relationship shared by the United States and Lithuania; and(4)looks forward to strengthening the United States-Lithuania relationship on a diplomatic, military, economic, and humanitarian basis.